 LOCAL UN. NO. 44, ELECTRICALWKRS.517LocalUnion No. 44,International Brotherhood ofElectricalWorkers,AFL-CIOandThe MontanaPower Company.'Case 19-CD-223in commerce within the meaning of Section 2(6) and(7) of the Act, and that it will effectuate the purposesof the Act to assert jurisdiction herein.June 13, 1974DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed on December 18, 1973, by TheMontana Power Company, alleging that LocalUnion No. 44, International Brotherhood of Electri-calWorkers, AFL-CIO (hereafter Local 44), hadviolated the Act by engaging in certain proscribedactivitywith an object of forcing or requiring theassignment of certain work described below toemployees represented by Local 44 rather than toemployees represented by Local Union 375, Interna-tionalUnion of Operating Engineers, AFL-CIO(hereafter Local 375).A hearing was held before Hearing Officer RobertJ. Janowitz on February 7, 1974.Allpartiesappeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. All parties waived filing ofbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF EMPLOYERThe parties stipulated, and we find, that TheMontana Power Company is a public utility incorpo-rated in the State of Montana, where it is engaged atseveral locations within the State providing gas,electric, and water service. During the past year, arepresentative period, the Employer's gross volumeof business exceeded $500,000 and, during the sameperiod, it purchased goods and materials fromsources directly outside the State of Montana valuedin excessof $50,000.Accordingly, we find that the Employer is engagedIThe Employer's name appears as amended at the hearing.2The remaining divisions are headquartered in Billings, Bozeman, GreatII.THE LABOR ORGANIZATIONSINVOLVEDThe parties stipulated, and we find, that Local 44and Local 375 are labor organizations within themeaning of Section 2(5) of the Act.III.THEDISPUTEA.TheWork in DisputeThe parties stipulated that there is a work disputeas defined in Sections 10(k) and 8(b)(4)(D) of the Actand that this dispute concerns the assignment of thefollowing work task: The digging and backfilling, byheavy equipment, of electrical ditches used solely forthe burying of the underground electrical cableswithin the geographical boundaries of The MontanaPower Company's Butte division.B.Background and Facts of the DisputeAs noted previously, the Employer provides elec-tric, gas, and water services for the State of Montana.The Employer's statewide system is divided intoseven administrative divisions with this proceedinginvolvingonly the Employer's Butte,Montana,division.2 The Butte division is divided into electricand gas departments with members of Local 44assigned to the electric department and members ofLocal 375 assigned to the gas department. Local 44has members operating in all of Employer's sevendivisions and its collective-bargaining agreementwith Employer is a statewide one. Local 375 hasmembers operating only out of the Butte andMissoula divisions and has separate collective-bar-gaining agreements with Employer covering theseemployees.In order to provide its services, the Employer isoften called upon to install underground electricalfacilities and gas lines, which, necessarily, entails thedigging and backfilling of ditches into which thesesystems are placed.Three types of ditches are dug depending upon thetype of system to be installed; a ditch for electricalfacilities only, a ditch for gas lines only, and a "jointuse ditch" for the installation of both gas and electricsystems. This dispute does not involve the latter twotypes of ditches, the digging of which, Local 44concedes, is within the jurisdiction of Local 375. All-electric ditches constitute approximately 15 percentof the Employer's total ditchdigging. Additionally,Falls, Helena,Lewiston, and Missoula.211 NLRB No. 31 518DECISIONSOF NATIONALLABOR RELATIONS BOARDbecauseexclusively electrical ditches are smaller thanother kinds, 50 percent of the all-electric ditches aredug by handheld equipment. Local 375 concedes thatwhen handheld equipment is to be utilized in thedigging of an exclusively electrical ditch, such work isproperlywithin Local 44's jurisdiction. Thus thedispute involves only the digging and backfilling ofexclusively electrical ditches by heavy equipment,which Local 375 contends is equipment upon whicha driver is seated.Placing electrical facilities underground did nottake place in the Butte division until the mid-1960's.Sincethat time the disputed work has been per-formed by members of Local 375. However, in 1971,during the course ofrenegotiatingtheir statewidecollective-bargainingagreement,the Employer andLocal 44 amended the provisions on "Work Rules"to read: "Trenching and backfilling of trenches whendone by employees of the Company shall be done byemployees covered by this Agreement whenever suchtrenchesare to be used exclusively for electricfacilities."In the summer of 1973, a member of Local 44working in the Butte division filed a grievanceprotestingthe assignmentof heavy equipment to amember of Local 375 working on an exclusivelyelectrical ditch.Several meetingswere held among allthe parties in an attempt to resolve the dispute. Withneither Local desiring to be bound by the arbitrationmachinery in the other's contract, attempts tovoluntarilyadjust thematter broke down. OnDecember 10, 1973,a meetingwas held betweenrepresentativesof both the Employer and Local 44duringwhich the business agent for Local 44informed Employer's representatives that failure toassignthe disputed work to members of Local 44wouldresult in astrike.The following week,Employer filed the charge in this proceeding. Sincethat time members of Local 44 have dug exclusivelyelectricalditchesbut this work has not beenperformed by the operation of heavy equipment. Allparties stipulated at the hearing held in this proceed-ing that there is a jurisdictional dispute within themeaning of Sections10(k) and 8(b)(4)(D) of the Act.C.Contention of the PartiesEmployer does not take a formal position that oneLocal should be awarded the work rather than theother, but does contend that an award to Local 44would be more economical insofar as such an awardwould eliminatethe possibility of Local 44 workershaving to wait for an operating engineer to arrive attheworksite,and provide greater flexibility in,determining daily work assignments. The Employerfurther contends that there would be no diminutionof work for the operating engineers, currently threein number, because there is ample work for them inthe gas department.Local 44 argues that its claim to the disputed workisconsistent with both the terms of its collective-bargaining agreement and industry practice. It alsoemphasizes the Employer's practice in its six otherdivisions as supporting its claim to the disputedwork. Finally, Local 44 contends that its membersaremore aware of the potential hazards in workingwith energized electrical lines and, therefore, safetyconsiderations militate in favor of awarding the workin dispute to its members.Local 375 contends that its collective-bargainingagreement covers the work in dispute as witnessed bythe Employer's past practice in the Butte division. Itdisputes Local 44's view that safety considerationsfavor either Union and points to the greater degreeof skill itsmembers have accumulated throughexperience in performing the work.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.The record indicates that after Employer hadassignedthe disputed work to a member of Local375, a representative of Local 44, on or aboutDecember 10, 1973, threatened Employer with awork stoppage with an object of forcing or requiringtheEmployertoassignthedisputedwork tomembers of Local 44 rather than to members ofLocal 375. Accordingly, we conclude that reasonablecause existsto believe Section 8(b)(4)(D) of the Acthas been violated and that the dispute is properlybefore the Board for determination pursuant toSection 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors .3 As theBoard has stated, the determination in a jurisdiction-al dispute is an act of judgment based on common-senseand experience in weighing these factors.4The following factors are relevant in making adetermination of the dispute before us:3N.L R.B v.Radio and Television Broadcast Engineers Union,Local4 International Association of Machinists,LodgeNo. 1743, AFL-CIO (J1212,International Brotherhood of ElectricalWorkers,AFL-CIO,364 U S.A Jones Construction Company),135 NLRB 1402.573 (1961). LOCAL UN.NO. 44,ELECTRICALWKRS.5191.Certification and collective-bargainingagreementsNeither labor organization herein has been certi-fied by the Board as the collective-bargaining repre-sentative for a unit of the Employer's employees.The relevant portions of Employer's collective-bargaining agreement with Local 44 are set out undersection III,supra.The collective-bargaining agree-ment between Employer and Local 375 contains thefollowing language: "All employees of MontanaPowerCompany performing work as portableequipment operators in Silver Bow County, Montanashall be members of Local Union No. 375.'15 Local375 contended at the hearing that "portable equip-ment" meansequipment upon which a driver isseated. In view of the Employer's past assignment ofthe disputed work to members of Local 375, whocustomarily operate heavy equipment upon which adriver is seated, we conclude that interpretation isreasonable.However, the Employer also concedesthat the relevant language of both agreements isapparently inconsistent insofar as either couldsupport an assignment of the disputed work. Inagreementwith the Employer, we conclude thatneither Local has a greater claim to work by virtue ofits applicable collective-bargaining agreement.2.Industry practiceThere is testimony by representatives of Local 44that other public utilities in the area have laboragreementswith sister localswhich assign thedisputed work to members of those locals. Testimonywas also received relative to other utility contractorswho have agreements with Local 44. It appears thatthese contractors also assign the work in dispute,pursuant to those contracts, to members of Local 44.Upon the foregoing, we conclude the industrypractice favors an award to the members of Local 44.3.Skills and training, safetyLocal 44 and the Employer have a statewide jointapprenticeship program whereby operation of theequipment involved is taught to apprentices. Thisprogram is not, however, established in the Buttedivision, although there is testimony which indicatesthat the program could easily be adopted in the Buttedivision.While Employer and Local 375 have noformal training programs, Employer's witness testi-fied that the Local 375 members are engaged in aprogram where its members learn through experi-ence.Both Locals have at all times demonstrated anability to utilize the equipment and, in agreementwith the Employer, we conclude that the relativeskills of both are similar and do not favor an awardto either party.As noted previously, Local 44 contends that safetyconsiderations favor an award to its membersbecause the latter are more familiar with thepotential effects of working with energized electricalfacilities; however, the record also indicates that theoperation of the equipment by the members of Local375 has never resulted in any accidents incident toperformance of the disputed work. We do not believethat the type of work involved here requires anintricate knowledge of the potential hazards involvedand, on the basis of both parties' past performance ofthe disputed work, we conclude that safety consider-ations do not favor either party.4.EconomyBefore the outbreak of this dispute, members ofLocal 375 performed the disputed work. The Em-ployer contends, however, that its operation wouldbe more economical if members of Local 44 wereawarded the work insofar as such an award wouldprovide greater flexibility in scheduling job tasks andeliminate the possibility that members of Local 44,who install all electric facilities, might be unable toperform installations if an operating engineer werenot available at the time. The Employer also assuresthat an award to members of Local 44 would notresult in significant diminution of work tasks forLocal 375 members who would still perform thedisputed work when all-gas or joint use ditches mustbe dug. We conclude, then, that economic considera-tions favor an award to members of Local 44.5.Employer's assignment, preference, andpast practiceThe Employer, pursuant to its agreement withLocal 375, assigned the disputed work to the latter'smembers up until the outbreak of this dispute. Sincethat time, the digging of exclusively electric ditcheshas been performed by members of Local 44 utilizinghandheld equipment. The Employer'sMissouladivision is the only other division where operatingengineers are employed and, in that division, thedisputed work is performed by members of Local 44.Local 375 contends that the assignment of such worktomembers of Local 44 in the Missoula division isbased on a difference in contract language appearinginthecollective-bargainingagreement coveringoperating engineers in that division, but that agree-ment is not in the record.The Employer makes no formal request for an5Butte,Montana, is in Silver BowCounty. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDaward to either party but, as indicated above, doescontend that it would be more economical if thedisputed work were awarded to members of Local44.Apparently, then, the basis for the Employer'sinitialassignmenttoLocal 375members derivesfrom the Employer's view that any other assignmentwould be in derogation of its collective-bargainingagreementwithLocal 375.We have, however,previously concluded,as the Employer concedes,that the language of the competing collective-bar-gaining agreements is irreconcilable so that,while theEmployer's previous assignment favors the membersof Local 375, the emphasis to be accorded thatassignment is temperedby the Employer's preferenceand customary practice in its other divisions.ConclusionUpon the entire record in this case, and after fullconsideration of all relevant factors involved, weconclude,on balance,thatEmployer'semployeesrepresentedby Local 44are entitled to perform thework in dispute.We reach this conclusion based onseveral considerations,among them the Employer'spractice in its other divisions of allocating thedisputed work based upon the type of facilities to beinstalled, the added efficiency and economy such anaward would permit, the area practice of awardingsuch work to members of Local 44, and the fact thatsuch an award will not result in any significantdiminution of work tasks for Local 375. We shall,therefore,determine the existing jurisdictional con-troversy by awarding the work in dispute at theEmployer's Butte division to its employees represent-ed by Local 44, but not to that Union. Our presentdetermination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelationsAct, asamended, and upon the basis of theforegoing findings and the entirerecord in thisproceeding,theNational LaborRelationsBoardherebymakes the following Determination of Dis-pute:Employeesof The Montana Power Company whoare representedby Local Union No. 44,Internation-al Brotherhood of Electrical Workers, AFL-CIO, areentitled toperform with heavyequipment, the workof diggingand backfillingof electricalditches usedsolely for the burying of undergroundelectricalcableswithin thegeographicalboundaries of TheMontanaPower Company's Butte division.